MEMORANDUM **
Dennis Edward Lemcool, II, appeals the district court’s order finding that he violated the terms of his probation, and then reinstating his probation. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Lemcool contends that the district court erred by finding that he violated the terms of his probation. We review the district court’s factual findings for clear error, United States v. Martinez, 143 F.3d 1266, 1271 (9th Cir.1998), and conclude that the district court did not err in finding that Lemcool had not made a bona fide effort to make his restitution payments. See Bear-den v. Georgia, 461 U.S. 660, 668-69, 103 S.Ct. 2064, 76 L.Ed.2d 221 (1983).
AFFIRMED.
Judge Reinhardt dissents.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.